Case 19-34054-sgj11 Doc 933-17 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 5




                    EXHIBIT 17
FILED: NEW YORK COUNTY CLERK 11/24/2017 10:43 AM                                INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                448         Doc 933-17 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                          RECEIVED Page 2 of11/24/2017
                                                                                   NYSCEF:   5




          Richter, J.P., Webber, Kern, Moulton, JJ.

         ,4834-                                                         Index 650097/09
          4835        UBS Securities LLC, et al.,
                           Plaintiffs-Respondents-Appellants,

                                   -against-

                      Highland Capital Management, L.P., et al.,
                           Defendants-Appellants-Respondents,

                      Highland Security Opportunities
                      Holding Company, et al.,
                           Defendants-Appellants.


          Lackey Hershman, L.L.P., New York (Kieran M. Corcoran of
          counsel), for appellants and appellants-respondents.

          Kirkland & Ellis LLP, New York (Andrew B. Clubok of counsel), for
          respondents-appellants.


                  Order, Supreme Court, New York County (Marcy S. Friedman,

          J.), entered on or about March 27, 2017, which granted the

          motions for summary judgment of defendants Highland CDO

          Opportunity Master Fund, L.P., Highland Special Opportunities

          Holding Company, Highland Capital Management, L.P., Highland

          Financial Partners, L.P., Highland Credit Opportunities CO.

          L.P., and Strand Advisors, Inc. to the extent of dismissing the

          claim for breach of implied covenant against defendant Highland

          Capital, and otherwise denied the motions, unanimously modified,

          on the law, to dismiss the causes of action for fraudulent

          conveyances, and otherwise affirmed, without costs.


                                                 56




                                               1 of 4
FILED: NEW YORK COUNTY CLERK 11/24/2017 10:43 AM                                INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                448         Doc 933-17 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                          RECEIVED Page 3 of11/24/2017
                                                                                   NYSCEF:   5




          In a prior order in this case, we found that,



                      "to the extent the claims against Highland in
                      the new complaint implicate events alleged to
                      have taken place before the filing of the
                      original complaint, res judicata applies.
                      That is because UBS's claims against Highland
                      in the original action and in this action all
                      arise out of the restructured warehousing
                      transaction. While the claim against
                      Highland in the original action was based on
                      Highland's alleged obligation to indemnify
                      UBS for actions taken by the affiliated
                      funds, and the claims against Highland in the
                      second action arose out of Highland's alleged
                      manipulation of those funds, they form a
                      single factual grouping. Both are related to
                      the same business deal and to the diminution
                      in the value of the securities placed with
                      UBS as a result of that deal. Thus, the
                      claims form a convenient trial unit" (86 AD3d
                      469, 474-475 [1st Dept 2011]).

          While, in that order, we dismissed those portions of the causes

          of action for fraudulent conveyances that "rely on conduct"

          predating the commencement of this action on February 24, 2009,

          and further held that to the extent those causes of action "rely

          on conduct alleged to have occurred after" that date, "such

          claims should be allowed" (id. at 476), we now find that the

          alleged fraudulent conveyances that occurred in March 2009 not

          only "implicate events alleged to have taken place before the

          filing of the original complaint" (id. at 474), but are

          integrally intertwined with and rooted in conduct that predated


                                                 57



                                               2 of 4
FILED: NEW YORK COUNTY CLERK 11/24/2017 10:43 AM                                INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                448         Doc 933-17 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                          RECEIVED Page 4 of11/24/2017
                                                                                   NYSCEF:   5




          the commencement of this action such that the entirety of the

          fraudulent conveyance claims, as pled, which concern Highland's

          alleged manipulation of its affiliated funds for the purpose of

          frustrating UBS's potential recovery, are barred under the

          doctrine of res judicata. On the other hand, neither our prior

          decisions nor the doctrine of res judicata supports dismissal of

          the cause of action relating to alter ego liability because the

          allegations supporting alter ego liability are based on

          defendants' conduct prior to February 24, 2009.

                The court correctly rejected defendants' arguments in

          support of dismissal of the remaining claims at issue. Issues of

          fact exist with respect to whether UBS suffered any recoverable

          contract damages, and as to whether it can establish justifiable

          reliance to support its claims that defendants committed fraud by

          misrepresenting their creditworthiness or the assets they owned

          prior to entering the transaction.

                We take judicial notice of the decision of the trial court,

          dated September 19, 2017, which granted plaintiffs leave to

          reargue the dismissal of the claim for breach of implied covenant

          against defendant Highland Capital, and upon reargument, held

          that the claim should be reinstated. To the extent this decision

          has rendered moot plaintiffs' cross appeal of that part of the

          order on appeal, we exercise our broad discretionary authority to

                                                 58



                                               3 of 4
FILED: NEW YORK COUNTY CLERK 11/24/2017 10:43 AM                                INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                448         Doc 933-17 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                          RECEIVED Page 5 of11/24/2017
                                                                                   NYSCEF:   5
.,




          reach beyond the scope of defendants' notices of appeal to review

          the merits of that order, as the same issues have been briefed on

          the cross appeal, and we find that the trial court properly

          reinstated this claim.

                    THIS CONSTITUTES THE DECISION AND ORDER
          OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.

                                   ENTERED: OCTOBER 31, 2017




                                                 59




                                               4 of 4
